DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted November 6, 2019, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porras et al. (US 2016/0351981 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With regard to Claim 1, Porras et al. disclose at least in Figure 1, an electrified vehicle (10), comprising: a battery (22); a thermal management system, called a cooling system (24), configured to circulate thermal exchange fluid, called a coolant or refrigerant, relative to the battery (22); and a controller (40) configured to power limit the battery (22) based on a thermal exchange capacity of the thermal exchange fluid, coolant or refrigerant (paragraphs 0015-0021). 

With regard to Claim 3, Porras et al. disclose at least in Figure 1, wherein the controller (40) power limits the battery (22) by deviating from a maximum rate when a temperature of the battery (22) exceeds a threshold (paragraphs 0017-0018, 0037). 
With regard to Claim 4, Porras et al. disclose at least in Figure 1, wherein the threshold is based on the thermal exchange capacity (paragraphs 0028-0030; See Claim 15). 
With regard to Claim 5, Porras et al. disclose at least in Figure 1, wherein the threshold is positively correlated to the thermal exchange capacity (paragraphs 0028-0030). 
With regard to Claim 6, Porras et al. disclose at least in Figures 1 and 8, wherein the upper limit is defined by one of a plurality of limit lines, called a first through fifth cooling modes (60, 62, 64, 68, 70), increasing in steepness in a positive correlation to the thermal exchange capacity (paragraphs 0029-0036) . 
With regard to Claim 7, Porras et al. disclose in Figure 8, wherein the plurality of limit lines includes a first limit line, called a first cooling mode (60), deviating from the maximum rate at a first threshold temperature, a second limit line, called a second cooling mode (62), deviating from the maximum rate at a second threshold temperature greater than the first threshold temperature, and a third limit line, called a third cooling mode (64), deviating from the maximum rate at a third threshold temperature greater than the second threshold temperature (paragraphs 0029-0036). 

With regard to Claim 10, Porras et al. disclose at least in Figure 1, wherein: the controller (40) is in electronic communication with a first sensor, called a coolant temperature sensor (36), adjacent the thermal management system (24), the first sensor (36) is configured to generate an output indicative of a temperature of the thermal exchange fluid, coolant or refrigerant, and the controller (40) is configured to determine the temperature of the thermal exchange fluid based on the output of the first sensor (36) (paragraphs 0020-0021). 
With regard to Claim 11, Porras et al. disclose at least in Figure 1, wherein the first sensor (36) is adjacent an inlet port of a thermal exchange plate mounted adjacent the battery (22) (paragraphs 0020-0021). 
With regard to Claim 12, Porras et al. disclose at least in Figure 1, wherein: the controller (40) is in electronic communication with a second sensor, called a battery temperature sensor (38), adjacent the battery (22), the second sensor (38) is configured to generate an output indicative of a temperature of the battery (22), and the controller (40) is configured to determine the thermal exchange capacity by comparing the outputs of the first sensor (36) and second sensor (38) (paragraphs 0020-0022). 
With regard to Claim 13, Porras et al. disclose at least in Figure 1, wherein the electrified vehicle (10) is a hybrid electric vehicle (paragraph 0015). 

With regard to Claim 15, Porras et al. disclose at least in Figures 1 and 8, a method, comprising: power limiting a battery (22) of an electrified vehicle (10) based on a thermal exchange capacity of a thermal exchange fluid, called a coolant or refrigerant (paragraphs 0015-0019). 
With regard to Claim 16, Porras et al. disclose at least in Figures 1 and 8, wherein: the power limiting step includes deviating from a maximum rate when a temperature of the battery (22) reaches a threshold, and the threshold is positively correlated to thermal exchange capacity (paragraphs 0028-0036). 
With regard to Claim 17, Porras et al. disclose at least in Figures 1 and 8, wherein: the power limiting step includes setting an upper limit on a discharge rate and a charge rate of the battery (22), and the upper limit is defined by one of a plurality of limit lines, called first through fifth cooling modes (60, 62, 64, 68, 70), increasing in steepness in a positive correlation to the thermal exchange capacity (paragraphs 0029-0036). 
With regard to Claim 18, Porras et al. disclose at least in Figures 1 and 8, wherein the upper limit on the discharge rate and the charge rate follows one of the limit lines, called first through fifth cooling modes (60, 62, 64, 68, 70), when the temperature of the battery (22) exceeds the threshold (paragraphs 0029-0036). 
With regard to Claim 19, Porras et al. disclose at least in Figures 1 and 8, wherein the upper limit follows one of a first limit line, called a first cooling mode (60), deviating from the maximum rate at a first threshold temperature, a second limit line, called a second cooling mode (62), deviating from the maximum rate at a second threshold temperature greater than the first threshold temperature, and a third limit line, called a third cooling mode (64), deviating from the maximum rate at a third threshold temperature greater than 
With regard to Claim 20, Porras et al. disclose at least in Figures 1 and 8, further comprising determining the thermal exchange capacity based on a difference between a temperature of the battery (22) and a temperature of the thermal exchange fluid, or coolant or refrigerant (paragraphs 0021-0022).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Porras et al. (US 2016/0351981 A1), as applied Claims 1-7 and 9-20 above.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With regard to Claim 8, Porras et al. disclose the electrified vehicle in paragraph 6 above, but do not specifically disclose wherein the controller power limits the battery according to: the first limit line when a temperature of the thermal exchange fluid is between 0-20% less than the temperature of the battery, the second limit line when a temperature of the thermal exchange fluid is between 20- 40% less than the temperature of the battery, and the third limit line when a temperature of the thermal 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725